Citation Nr: 1133894	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-17 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for disability of the feet.

6.  Entitlement to service connection for disability of the feet.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ear disability.

8.  Evaluation of posttraumatic stress disorder (PTSD), currently rated 50 percent disabling, from February 8, 2011.

9.  Evaluation of PTSD, currently rated 30 percent disabling prior to February 8, 2011.

10.  Entitlement to an effective date earlier than December 23, 2003 for the grant of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2005, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a back disability.

In June 2006, the RO denied the Veteran's application to reopen his previously denied claims for entitlement to service connection for left knee, feet, and left ear disabilities.

In January 2009, the RO granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective December 23, 2003.  The Veteran timely appealed both the disability and the effective date assigned.  In February 2011, the RO increased the rating for PTSD to 50 percent, effective February 8, 2011, creating a staged rating as indicated by the characterization of the issues on the title page.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In November 2009, the Board remanded the applications to reopen to the RO.  For the reasons discussed below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for back, feet, and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Regional Office.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied the Veteran's claims for entitlement to service connection for left knee, feet, and left ear disabilities.  The Veteran did not appeal this decision.

2.  With regard to the left knee and feet claims, evidence received since the March 1995 decision relates to the bases for the prior denials of the claims for entitlement to service connection for these disabilities.

3.  With regard to the left ear disability, evidence received since the March 1995 decision is essentially cumulative.

4.  In a July 2005 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a back disability.  The Veteran did not appeal this decision.

5.  Evidence received since the July 2005 decision relates to the basis for the prior denial.

6.  The symptoms of the Veteran's PTSD have throughout the appeal period most nearly approximated occupational and social impairment with deficiencies in most areas.

7.  The RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD in April 2001.  The Veteran did not appeal this decision.

8.  The RO's grant of service connection for PTSD was contained in its January 2009 rating decision that granted the September 29, 2003 application to reopen the previously denied claim for entitlement to service connection for PTSD.

9.  There was no communication received between the April 2001 denial and September 29, 2003 application to reopen that constituted a claim, formal or informal, with regard to entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1995 decision that denied entitlement to service connection for left knee, feet, and left ear disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  With regard to the left knee and feet claims, evidence received since the March 1995 decision is new and material and the claims for entitlement to service connection for left knee and feet disabilities are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  With regard to the left ear, evidence received since the March 1995 decision is not new and material and the claim for service connection for a left ear disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The April 2001 decision that denied the application to reopen the claim for entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

5.  Evidence received since the April 2001 decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for an effective date prior to September 29, 2003, for entitlement to service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

7.  The criteria for a rating of 70 percent for PTSD from February 8, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

8.  The criteria for a rating of 70 percent for PTSD prior to February 8, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

With regard to the applications to reopen the claims for entitlement to service connection for left knee, feet, and back disabilities, the applications are being granted.  Consequently, there are no further VCAA duties as to the applications to reopen.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the claims for higher ratings and an earlier effective date for PTSD, these claims arise from the Veteran's disagreement with the ratings and effective date assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

As to the application to reopen the claim for entitlement to service connection for a left ear disability, in a March 2006 pre-rating letter, the RO correctly indicated that the most recent prior denial was in March 1995 and that the basis for the denial was that, even though there was evidence of left ear symptoms in service, they were found to be temporary with no residual disability, and that the evidence the Veteran submitted would have to relate to this fact.  The RO also defined new and material and explained how to establish entitlement to service connection.  The March 2006 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements, in the March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), and all of the identified post-service private and VA treatment records.  Pursuant to the Board's November 2009 remand, the RO also obtained the records of the Social Security Administration's (SSA's) disability determination.  Consequently, the RO complied with the Board's November 2009 remand instructions as well as its duty to assist in this regard.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen and claims decided herein are thus ready to be considered on the merits.


Analysis

Reopening

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been received is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In March 1995, the RO denied the Veteran's claims for entitlement to service connection for left knee, feet, and left ear, and back disabilities. The Veteran was notified of this denial in a March 1995 letter, but did not appeal.  Therefore, the March 1995 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran filed multiple subsequent applications to reopen the claim for entitlement to service connection for a back disability.  Most recently, in December 2003, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a back disability.  Although notified of this denial in a December 2003 letter, the Veteran did not appeal.  Therefore, the December 2003 denial became final.  Id.

With regard to the left ear, the evidence before the RO at that time consisted of the STRs and SPRs.  The STRs contained multiple notations regarding the left ear, including a diagnosis of otitis externa, erythema, and ear wax buildup (cerumen) that was removed.  The ears were normal on the May 1982 separation examination.  At the time of the September 1995 claim, there was no evidence submitted regarding a current left ear disability, although the Veteran's claim indicating left ear condition could be taken a lay statement indicating current left ear symptomatology.  There was no evidence submitted or statement made as to a relationship between any current left ear disability and service.  The RO's March 1995 denial of entitlement to service connection for a left ear disability indicated that, while there was treatment for left ear otitis externa, this condition was temporary and resolved with treatment, with no permanent residual disability shown at the time of separation.  The RO also noted that no ear abnormalities were noted on the discharge examination and there was no evidence of subsequent post service treatment showing development of any chronic condition relating to the left ear.

There is no evidence received since the March 1995 denial that relates to the Veteran's left ear condition in service, at discharge or in the years thereafter, or indicating the presence of a current left ear disability related to service.  In fact, the September 2010 VA audiological examination indicated that there was no ear or hearing problem and no need for a medical follow-up.  Consequently, the evidence received since the March 1995 denial is essentially cumulative.  Reopening of the claim for entitlement to service connection for a left ear disability is therefore not warranted.

With regard to the left knee and feet, the STRs did not contain any notations regarding either of these parts of the anatomy, and the lower extremities and feet were normal on the May 1982 separation examination.  The SPRs indicate that the Veteran's basic training was at the Marine Corps Recruitment Depot in San Diego, California, although they do not specifically mention nearby Camp Pendleton.  The basis for the prior denials of entitlement to service connection for left knee and feet disabilities was the absence of any evidence of symptoms of these disabilities in service.  Evidence received since the March 1995 denial includes the Veteran's statements that he was beaten while at Camp Pendleton, and newspaper articles detailing the Courts Martial of the drill instructors for maltreatment of 116 recruits during basic training at Camp Pendleton.  The Veteran claimed that he was beaten during boot camp, and the RO found that the evidence reflects that he was at Camp Pendleton during the time of the beatings.  The Veteran has also claimed that he sustained injuries in the beatings.  Significantly, the RO's January 2009 grant of entitlement to service connection for PTSD was based in part on the premise that these newspaper article verified the Veteran's claimed in service stressor of being beaten by drill instructors at this location during this time period.  Given that the absence of evidence relating to the knees and feet in the STRs was a basis for the RO's prior denial, reflecting an implicit finding that any claim of in-service injury by the Veteran was not credible in the absence of such evidence, and the subsequent finding of credible and verified statements regarding in-service beatings, which could have resulted in orthopedic injury, the Board finds that the evidence is new and material and warrants reopening of the claims for entitlement to service connection for left knee and feet disabilities.

The Board notes that reopening of these claims is not based on relevant official service department records that existed and  had not been associated with the claims file when VA firs decided the claim.  38 C.F.R. § 3.156(c).   Rather, reopening is based on new evidence consisting of newspaper articles describing beatings that occurred while the Veteran was in basic training, and interpretation of existing service department records already in the claims file showing that the Veteran was present at the approximate time and location of the beatings.

As to the back, the evidence before the RO at the time of the March 1995 denial included multiple notations in the STRs regarding back injuries and symptoms, including landing on the back after a fall, and low back pain following a motor vehicle accident.  The basis for denial of entitlement to service connection for a back disability was that, although there were back symptoms in service, the evidence reflected that these symptoms resolved and there was no permanent residual disability at the time of separation and no evidence of subsequent post service treatment showing the development of a chronic disability.  The December 2003 denial of the application to reopen the claim for entitlement to service connection for a back disability indicated that the evidence submitted did not show that the Veteran's current back problems were related to service.  

While the STRs showed back injuries and symptoms at the time of the prior denials, the new evidence of beatings described above provides an additional evidentiary basis for in-service back injury, and thus relates to the basis for the prior denial.  Consequently, reopening of the claim for entitlement to service connection for a back disability is warranted.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is fixed in accordance with the facts found, but generally cannot be earlier than the date of receipt of the claim for the benefit ultimately granted.  38 U.S.C.A. § 5110(a).  In this case, the claim for entitlement to service connection for PTSD that was granted was the Veteran's December 23, 2003 application to reopen his previously denied claim for entitlement to service connection for PTSD.

The Veteran's claim for entitlement to service connection for PTSD had been denied by the RO in April 2001.  Although the Veteran was notified of that denial in a May 2001 letter, he did not file a timely notice of disagreement to appeal the denial.  Consequently, the RO's April 2001 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when granting service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the petition to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2),(r).  See also Jones v. Shinseki, 619 F.3d 1368, 1371 (Fed. Cir. 2010) (citing 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009)) ("For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed").  While there are exceptions to this rule, such as when compensation is awarded pursuant to a liberalizing VA law or administrative issue, the Veteran has not claimed, and the evidence does not reflect, that any such exception is applicable in the present case.

In this regard, the Board notes that PTSD was first recognized as a distinct disability by VA effective April 11, 1980, see 45 Fed. Reg. 26,326 (Apr. 18, 1980), and this change constituted a "liberalizing VA issue." VAOPGCPREC 26-97 (July 16, 1997).  Where compensation is awarded pursuant to a liberalizing VA issue, an effective date earlier than the date of an application to reopen a previously denied claim may be warranted.  See 38 C.F.R. § 3.114 (2010).  Here, however, compensation was not awarded pursuant to this liberalizing VA issue.  Rather, the Veteran's initial claim for entitlement to service connection for PTSD was filed in August 2000, and the RO's April 2001 denial was based on the lack of a diagnosis of PTSD.  An earlier effective date based on this liberalizing VA issue is therefore not warranted.

Thus, the only possible basis for an earlier effective date would be if there was a claim filed after the April 2001 denial and prior to the December 23, 2003 application to reopen  the claim for entitlement to service connection for PTSD.  For the following reasons, the Board finds that no such claim was filed.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2010).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).

The evidence received after the April 2001 denial includes a September 2003 statement in support of claim (VA Form 21-4138) in which the Veteran requested reopening of his claim for entitlement to service connection for a back disability, which included a request that his medical records from a VA Medical Center be obtained and that his claims file be transferred to a different jurisdiction.  There are also records of VA treatment and hospitalization for alcohol dependence and various psychiatric disabilities.  However, none of these records evince an intent to seek entitlement to service connection for PTSD or any psychiatric disability, and the mere presence of such medical evidence in the record does not establish an intent to seek benefits.  See Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007); see also Brokowsky v. Shinseki, 23 Vet.App. 79, 84 (2009); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

As the Veteran's application to reopen his claim for entitlement to service connection for PTSD was filed on December 23, 2003, his prior claim for service connection for this disability was finally denied in April 2001, and there is no document between these dates constituting a formal or informal claim for entitlement to service connection for PTSD or reopening of the previously denied claim, the RO correctly assigned an effective date of December 23, 2003 and no earlier effective date is warranted.

Higher Ratings for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

The Veteran is in receipt of a 30 percent rating for PTSD prior to February 8, 2011, and a 50 percent rating from that date, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent evaluation requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A disability rating of 70 percent is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 21- 30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).  Id.  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

In this case, the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas throughout the appeal period.  There are extensive VA treatment records dated between December 2003 and the February 2011 VA examination, which contain multiple psychiatric diagnoses, including psychotic disorder, bipolar disorder, PTSD, and alcohol dependence, along with numerous psychiatric hospitalizations.  As would be expected during such a lengthy period, there has been some variation in the Veteran's psychiatric symptomatology as well as the GAF scores, which have ranged from 20 to 55, with the majority closer to the lower score.  On the February 2011 VA examination, the GAF score for PTSD was 55, for psychosis not otherwise specified was 40, and for alcohol dependence was 80.  Given the many different psychiatric diagnoses and symptoms, it is not possible to separate the effects of the service-connected PTSD and the non-service-connected psychiatric disabilities and alcohol dependence.  Consequently the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  While a staged rating is appropriate in some cases, the frequent fluctuation of the symptoms during the lengthy appeal period renders such a rating in this case impossible.  Rather, the Board finds that the many low GAF scores reflecting serious impairment along with symptoms such as suicidal ideation, impaired impulse control, and an inability to establish and maintain effective relationships, reflect that the Veteran's PTSD has throughout the appeal caused overall symptoms or effects that result in social impairment with deficiencies in most areas such as, school, family relations, judgment, and mood.

The Veteran has not, however, been entitled to a higher, 100 percent schedular rating at any time during the appeal period because is symptoms have not more nearly approximated the total social and occupational impairment required for a 100 percent rating.  On the October 2008 VA authorized examination, the Veteran indicated that he had worked at the same job since 2007 and had only missed work once, for a week, since 2003, due to nightmares.  He also indicated that he had a good relationship with his supervisor although his relationship with his co-workers was non-existent.  On the February 2011 VA examination, the Veteran indicated that he was still working at the same job and had a girlfriend with whom he got along most of the time, but no family contact.  Both examination reports as well as VA treatment records throughout the appeal period also indicated that the Veteran was generally oriented and maintained good hygiene. Thus, the ability to continue working and maintain a relationship as well as perform the activities of daily living reflect that the Veteran's symptoms did not more nearly approximate the total occupational and social impairment required or a 100 percent rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  The many symptoms listed in the criteria for ratings of 50 percent and higher are similar to those that the VA treatment records and examination reports indicated were experienced by the Veteran, and the Board has thus been able to compare the Veteran's psychiatric symptoms with those listed in the relevant criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's PTSD symptoms most nearly approximate the criteria for a 70 percent schedular rating throughout the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for higher ratings for PTSD must therefore be granted to the extent indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

The application to reopen a claim for entitlement to service connection for a back disability is granted.

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.

The application to reopen a claim for entitlement to service connection for disability of the feet is granted.

The application to reopen a claim for service connection for a left ear disability is denied.

Entitlement to an effective date earlier than December 23, 2003 for the grant of entitlement to service connection for PTSD is denied.

Entitlement to a 70 percent rating for PTSD, from February 8, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 70 percent rating for PTSD, prior to February 8, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.
REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

The Veteran has exhibited persistent symptoms of back, left knee, and foot disabilities throughout the appeal period.  Moreover, he has been diagnosed with left knee degenerative joint disease (August 2005 VA X-ray report), valgus deformity of the right great toe (March 2005 VA X-ray report), and lumbar spine degenerative changes (August 2004 VA X-ray report).  In addition, the August 2005 VA X-ray report indicated that there was a possible old ununited depressed fracture of the upper and central tibia, the March 2005 VA X-ray report indicated what appeared to be possibly the result of an old injury at the level of the first tarsometatarsal joint laterally, and has testified as to continuity of symptomatology.  As noted, there is evidence that the Veteran sustained beatings during service as well as injury causing falls, but there is also evidence of multiple post service injuries.  Consequently, the evidence reflects that there are current back, left knee, and foot disabilities that may be associated with service, but the evidence is insufficient to render a decision on these claims and a VA examination as to the etiology of these disabilities is warranted.

Accordingly, claims for entitlement to service connection for back, left knee, and bilateral foot disabilities are REMANDED for the following action:

Schedule the Veteran for a VA orthopedic examination as to the etiology of all back, left knee, and foot disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify each disability of the back, left knee, and either foot.  Then, as to each such diagnosed disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the disability is related to an in-service injury from beatings or a fall or anything else in service.
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record including post-service injuries, in formulating the requested opinions.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


